UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1940


CARLOS ENRIQUE GUOX PEREZ; JUANA LUCIA CHAJ SARAT,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 20, 2010                    Decided:   June 8, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Rockville, Maryland, for
Petitioners. Tony West, Assistant Attorney General, David M.
McConnell, Deputy Director, Norah Ascoli Schwarz, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos      Enrique     Guox        Perez      (“Perez”)         and   his   wife,

Juana Lucia Chaj Sarat (collectively “Petitioners”), natives and

citizens    of    Guatemala,      petition          this   court       for    review     of    an

order of the Board of Immigration Appeals (“Board”), dismissing

their appeal from the immigration judge’s order denying their

applications      for     special    rule          cancellation        of    removal     under

§ 203 of the Nicaraguan Adjustment and Central American Relief

Act (“NACARA”).         See Pub. L. No. 105-100, 111 Stat. 2160, 2193-

2201 (1997), amended by Pub. L. No. 105-139, 111 Stat. 2644,

2644-45 (1997) (codified as amended in scattered sections of 8

U.S.C.).

            Petitioners assert the Board committed legal error by

failing    to    review    de    novo     the      immigration         judge’s     order.      We

disagree. Petitioners raised only one issue in their appeal to

the   Board,      and     we     find     that        issue       is    most       accurately

characterized      as     an    issue     of       fact.    The    Board       reviews        the

immigration      court’s       findings    of       fact   for    clear       error.     See    8

C.F.R. § 1003.1(d)(3)(i) (2010) (“The Board will not engage in

de novo review of findings of fact determined by an immigration




                                               2
judge.”). We conclude the Board did not err in its adjudication

of Petitioners’ appeal. *

           Accordingly,     we   deny       the   petition    for    review.   We

dispense   with   oral    argument      because      the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




     *
       To the extent that Petitioners’ administrative appeal
could have been construed to assert an issue of law, we note
that, while the Board has the discretion to review legal issues
de novo, it is not obligated to do so. See 8 C.F.R.
§ 1003.1(d)(3)(ii) (2010); see also Pinos-Gonzales v. Mukasey,
519 F.3d 436, 440 (8th Cir. 2008) (rejecting argument that the
Board is required to review legal issues de novo).


                                        3